UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7107


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OLUFEMI ABIODUN OGUNYEMI,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:05-cr-00127-JAB-1)


Submitted:   September 9, 2010           Decided:   September 30, 2010


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olufemi Abiodun Ogunyemi, Appellant Pro Se.    Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olufemi Abiodun Ogunyemi appeals the district court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,     we    affirm   for   the

reasons stated by the district court.            See United States v.

Ogunyemi, No. 1:05-cr-00127-JAB-1 (M.D.N.C. July 23, 2010).                 We

dispense    with   oral    argument    because   the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2